Citation Nr: 0431998	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  99-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for major motor 
seizures, currently evaluated as 40 percent disabling.

(The issue of entitlement to an effective date earlier than 
September 30, 1998 for the award of a total disability rating 
based upon individual employability (TDIU), is the subject of 
a separate decision of the Board of Veterans' Appeals issued 
this same date).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1978 rating decision of the Regional 
Office (RO).  

The Board observes that this matter was previously before the 
Board on three prior occasions-February 2001, August 2002, 
and February 2003.  The February 2003 Board decision denied 
an increased rating for the disability at issue.  

The Board's February 2003 decision was to the Court of 
Appeals for Veterans Claims (Court).  In an October 2003 
Order, the Court granted a joint motion for remand, vacated 
that part of the Board's February 2003 decision that denied 
an increased rating for the disability at issue, and remanded 
the case to the Board for Veteran's Claims and Assistance Act 
(VCAA) notice compliance and readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran asserts that an increased evaluation is warranted 
for his service-connected major motor seizures disability.  
However, the record reflects that the veteran was last 
afforded a VA examination to determine the current nature and 
extent of his disability in August 1999.  As such, a new 
examination to determine the current nature and extent of the 
veteran's motor seizures disability is warranted.  Under 38 
C.F.R. § 3.326(a) (2003), a VA examination will be authorized 
where there is a possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for major motor 
seizures since July 1998.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  The veteran should then be afforded a 
VA examination to determine the current 
nature and extent of his service-
connected major motor seizures 
disability.  The examiner should 
specifically comment on the type and 
frequency of seizures the veteran has 
experienced, and identify the source of 
such information (i.e. as reported by the 
veteran or objectively demonstrated of 
record).  All necessary tests should be 
performed.  The examiner should 
specifically inquire into the severity 
and frequency of the veteran's seizures.

The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
	



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




